             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                          WESTERN DIVISION

UNITED STATES OF AMERICA               )
                                       )
Plaintiff,                             )
                                       )
   v.                                 )     Case No. 20-00037-CR-W-HFS
MATTHEW R. PETERSON                    )
                                       )
                                       )
Defendant.                             )

                                       ORDER

      At a Change of Plea Hearing held on September 10, 2020, before Magistrate

Judge Jill A. Morris, defendant entered a guilty plea to Counts 11 and 32 of the

Indictment, and also pled guilty to forfeiture allegations in Counts 1 and 4 . In a

Report and Recommendation dated September 10, 2020 (Doc. 19), Judge Morris

determined that the guilty plea was knowledgeable and voluntary and that the

offenses were supported by an independent basis in fact containing each

essential element of the offense.

      After review of the hearing record (and in the absence of objections) I

ADOPT the Report and Recommendation (Doc. 19) and ACCEPT defendant’s guilty




        Case 4:20-cr-00037-HFS Document 26 Filed 09/21/20 Page 1 of 2
plea and direct the Clerk to enter it. A Presentence Investigation Report shall be

filed within 120 days.




                                             _s/ HOWARD F. SACHS____ ____
                                             HOWARD F. SACHS
                                             United States District Judge

Dated: September 21, 2020
Kansas City, Missouri




        Case 4:20-cr-00037-HFS Document 26 Filed 09/21/20 Page 2 of 2
